FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Non-Compliant
In view of the Argument presented by Applicant during an interview on 03/01/2021, the Notice of Non-Compliant issued on 02/26/2021 has been withdrawn and the claims are examined.
Remarks/Arguments
Remarks & Arguments filed on 01/13/2021 is acknowledged.
Claims 9 and 17-22 are examined.
Drawings
The drawings received on 01/13/2021 are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al (10,488,046 published in Jun 16, 2016 as US 2016/0169516).
In re Claim 9:  Low teaches a shell of a combustor (56, Fig. 3) for use in a gas turbine engine (20, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim 
a combustion chamber (66) of the combustor (56), the combustion chamber having a combustion area; 

    PNG
    media_image1.png
    643
    387
    media_image1.png
    Greyscale

a bulkhead portion (96/98) of a combustion liner having a center section (approximate 92A; Fig. 9), an inner surface (122, Fig. 9), an outer surface (facing 24) opposite the inner surface, a first plurality of primary apertures (104B) located in the center section of the combustion liner extending from the outer surface to the inner surface through the combustion liner, and a through hole (92A) located in the center section; 
a heat shield panel (98) interposed between the inner surface of the combustion liner and the combustion area (Fig. 5), the heat shield panel having a first surface (facing 66) and a second surface (facing 122) opposite the first surface, the inner surface of the combustion liner and the second surface of the heat shield panel defining an impingement cavity (between 96 and 98, Fig. 11) therebetween in fluid communication with the first plurality of primary apertures (see Fig. 9) for cooling the second surface (intended use) of the heat shield panel,

In re Claim 17:  Low teaches the invention as claimed and as discussed for Claim 9, above.  Low further teaches wherein the through hole is configured to fit a combustor inlet and pilot nozzle of fuel injectors (see Fig. 3) of the gas turbine engine.
In re Claim 18:  Low teaches the invention as claimed and as discussed for Claim 9, above.  Low further teaches wherein the bulkhead portion further comprises (see annotated Fig. 7):

    PNG
    media_image2.png
    363
    364
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    467
    442
    media_image3.png
    Greyscale

a first side;
a second side;
a radially inward side; and
a radially outward side.
In re Claim 19:  Low teaches the invention as claimed and as discussed for Claims 9 and 18, above.  Low further teaches wherein the bulkhead portion further comprises:
a first section (annotated, Fig. 8); and

wherein the second plurality of primary apertures are configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a second directional flow angle towards the first side, the second directional flow angle (any) being an angle that the airflow will be directed across the heat shield panel (to exit the gap between two panels 98) from the second plurality of primary apertures.
In re Claim 20:  Low teaches the invention as claimed and as discussed for Claims 9 and 18, above.  Low further teaches wherein the bulkhead portion further comprises:
a second section (annotated, Fig. 8); and
a third plurality of primary apertures (104A) located in the second section of the combustion liner extending from the outer surface to inner surface,
wherein the third plurality of primary apertures are configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a third directional flow angle towards the second side, the third directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between two panels 98) from the third plurality of primary apertures.
In re Claim 21:  Low teaches the invention as claimed and as discussed for Claims 9 and 18, above.  Low further teaches wherein the bulkhead portion further comprises:
a radially inward section (annotated, Fig. 8); and
a fourth plurality of primary apertures (104A) located in the radially inward section of the combustion liner extending from the outer surface to inner surface,
wherein the fourth plurality of primary apertures are configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a fourth directional flow angle towards the radially inward side, the fourth directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between panel 98 and inner shell 74/70) from the fourth plurality of primary apertures.
In re Claim 22:  Low teaches the invention as claimed and as discussed for Claims 9 and 18, above.  Low further teaches wherein the bulkhead portion further comprises:
a radially outward section (annotated, Fig. 8); and
a fifth plurality of primary apertures (104A) located in the radially outward section of the combustion liner extending from the outer surface to inner surface,
wherein the fifth plurality of primary apertures are configured to direct at least one of the airflow and the particulate (airflow) to impinge upon the second surface (intended use) of the heat shield panel at a fifth directional flow angle towards the radially outward side, the fifth directional flow angle being an angle (any) that the airflow will be directed across the heat shield panel (to exit the gap between panel 98 and outer shell 72/68) from the fifth plurality of primary apertures.
Response to Arguments
Applicant's arguments with respect to claim 9 and newly added claims 17-22 have been considered but are moot in view of the new ground of rejection, necessitated by Applicant's amendments, and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741